Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 7 and 9 – 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US Patent Application Publication 2019/0057600), hereinafter referred as Watanabe.

Regarding claim 1, Watanabe discloses a vehicle monitoring system (Figs. 3 - 5) comprising:  
5at least one camera (Fig. 3); and 
a server (Fig. 4, #50) that is communicably connected to a client terminal (Fig. 4, #90), 
wherein the camera 
captures a license plate ([0047], camera captures tag information; [0108, 0163], the number plate of the vehicle) and an occupant's face of a vehicle entering an angle of view of the camera ([0034, 0110]), and transmits, to [0047, 0098]), and 
wherein the server 
acquires an analysis result of the license plate, analysis results of a type and a color of the vehicle ([0047], the type or color of a vehicle), an analysis result of the occupant's face ([0110 – 0111]), and an analysis result of the number of occupants based on the captured video ([0076], specifying information on the number of people in the vehicle), and stores the acquired analysis results 15as analysis results of the captured video ([0111], store), and
sends, to the client terminal, the analysis result of the license plate, the analysis results of the type and the color of the vehicle, the analysis result of the occupant's face, and the analysis result of the number of occupants in correlation with a snapshot of the captured video ([0122 - 0127], sends information to retrieval terminal 90; also Fig. 7A, snapshot FC1, IMG1).  

Regarding claim 2 (depends on claim 1), Watanabe disclosed the system wherein the server includes a database (Fig. 4, #52 and Fig. 5, #72) storing a number collation list in which a license plate of an investigation target vehicle is registered ([0108, 0163], the number plate of the vehicle), and collates whether or not license plate 25information is registered in the number collation list in a case where the license plate information that is input as a retrieval condition is received from the client terminal ([0076], The information (stored) on subjects may include information on the type, color or number plate of a vehicle (for example, a getaway vehicle having caused an incident or accident), information capable of specifying a person in the vehicle, or information on the number of people in the vehicle; also [0111]), and extracts a face image of an occupant of a vehicle, a type and a color of the vehicle, and the number of occupants corresponding to the license plate information based on a collation result of the license plate information and the analysis result of the captured video, 30and displays the extracted results on the client terminal ([0111, 0122 - 0127], extract from retrieval terminal 90 and display).  

Regarding claim 3 (depends on claim 2), Watanabe disclosed the system wherein the server extracts a face image of each of a driver and a passenger of the53 vehicle, and displays the face image on the client terminal (Fig. 7A, FC1, [0110 – 0111]; since [0076] mentioned the number of people in the vehicle, it is apparent that other passenger image can be extracted and displayed).  

Regarding claim 7 (depends on claim 1), Watanabe disclosed the system wherein the server includes a database storing a number collation list in which a license plate 30of an investigation target vehicle is registered (Fig. 11B, [0163], register plate number (ID) information; also [0108, 0111, 0122 - 0127]), and collates whether or not a detection result of the license plate of the vehicle is registered in the number collation list, and analyzes the occupant's face and the number of occupants based on the captured video in a case where the detection result of the license plate of the vehicle is 54registered in the number collation list, or analysis results of a type and a color of the vehicle satisfy a Fig. 11B, [0163], retrieve information based on plate number (ID) information; also [0108, 0111, 0122 - 0127]).  

Regarding claim 9 (depends on claim 1), Watanabe disclosed the system wherein the camera includes a database storing a number collation list in which a license plate 20of an investigation target vehicle is registered (Fig. 11B, [0163], register and retrieve based on plate number (ID) information), and collates whether or not a detection result of the license plate of the vehicle is registered in the number collation list, analyzes a type and a color of the vehicle based on the captured video ([0108, 0111, 0122 - 0127]; [0047], collates the type or color of a vehicle), analyzes the occupant's face ([0110 – 0111]) and the number of occupants based on the captured video ([0076], specifying information on the number of people in the vehicle) in a case where the detection result of the license plate of the vehicle is 25registered in the number collation list (Fig. 11B, [0163], register and retrieve based on plate number (ID) information; also [0108, 0111, 0122 - 0127]), or analysis results of the type and the color of the vehicle satisfy a predetermined condition (can be ignored because of “or”; or [0108, 0111, 0122 – 0127, 0047], the type or color of a vehicle is collated with license number), and transmits, to the server, an analysis result of the license plate, the analysis results of the type and the color of the vehicle, an analysis result of the occupant's face, and an analysis result of the number of occupants ([0122 - 0127], sends information to retrieval terminal 90).  

[0076 - 0078], the number plate of the vehicle), and 55sends ([0066]) a license plate image obtained by cutting out the license plate of the vehicle to the server ([0076 - 0078], the number plate of the vehicle), and detects the occupant's face of the vehicle based on the captured video (Fig. 7A, [0098, 0107]), and sends a face image obtained by cutting out the occupant's face to the server ([0110]), and 5wherein the server includes a database storing a number collation list in which a license plate of an investigation target vehicle is registered (Fig. 11B, [0163], register and retrieve based on plate number (ID) information), and collates whether or not the license plate image is registered in the number collation list (Fig. 11B, [0163], register and retrieve based on plate number (ID) information) and analyzes the type and a color of the vehicle ([0076, 0081, 0091]) and the number of occupants based on the captured video in response to reception of 10the license plate image ([0076], specifying information on the number of people in the vehicle), and analyzes the occupant's face based on the captured video in response to reception of the face image ([0111]).  
 
Regarding claim 11, it is corresponding to claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

10 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Terayoko (US Patent Application Publication 2006/0224680).

Regarding claim 4 (depends on claim 2), Watanabe disclosed the system wherein the server stores, in the database (Fig. 4, #52 and Fig. 5, #72), a face collation list in which a face image 5and person information of an investigation target person are registered ([0076, 0111]), and displays person information of an occupant corresponding to a face image on the client terminal according to a collation result indicating that the face image of the occupant of the vehicle ([0111, 0122 - 0127]) corresponding to the license plate information is registered in the face collation list ([0108, 0163], the number plate of the vehicle)).  
However, Watanabe fails to explicitly disclose the system wherein displays person information corresponding to a face image in a popup form.
However, in a similar field of endeavor Terayoko discloses a method for image displaying (Fig. 5). In addition, Terayoko discloses the method displays person information corresponding to a face image in a popup form (Fig. 5, #56, [0060]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Watanabe, and displays person information corresponding to a face image in a popup form. The .

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Gurunathan et al. (US Patent Application Publication 2018/0053190), hereinafter referred as Gurunathan.

Regarding claim 5 (depends on claim 1), Watanabe disclosed the system wherein the server includes a database (Fig. 4, #52 and Fig. 5, #72) storing a face collation list in which a face image and person information of an investigation target person are registered ([0111]), and collates whether or not a face image is registered in the face collation list ([0111], collate face image with other information of the vehicle), and extracts a license plate of a vehicle ([0108, 0163]), a type and a color of the vehicle ([0047], the type or color of a vehicle), and the number of occupants corresponding to a face image based on a collation result and an analysis result of the captured video ([0076], specifying information on the number of people in the vehicle), and displays the extracted results on the client terminal ([0111, 0122 - 0127], extract from retrieval terminal 90 and display).  
However, Watanabe fails to explicitly disclose the system wherein in a case where the face image that is input 15as a retrieval condition is received from the client terminal based on a collation result of the face image for retrieving information.  
However, in a similar field of endeavor Gurunathan discloses a method for authorizing and retrieving information based on face images (abstract). In addition, abstract, [0010, 0020, 0055], retrieve account data collating to the face image inputted). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Watanabe, and in a case where the face image that is input 15as a retrieval condition is received from the client terminal based on a collation result of the face image for retrieving information. The motivation for doing this is that various retrieving conditions can be managed so that the application of Watanabe can be broadened.

Regarding claim 6 (depends on claim 5), Watanabe disclosed the system wherein the server collates whether or not a face image of a passenger of the vehicle corresponding to the face image is registered in the face collation list (Fig. 7A, FC1, [0110 – 0111]; since [0076] mentioned the number of people in the vehicle, it is apparent that other passenger image can be stored/registered), and displays a collation result on the client terminal along with the license plate of the vehicle, the type and the color 25of the vehicle, and the number of occupants ([0076, 0108, 0111, 0122 – 0127, 0163]).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Cunico et al. (US Patent Application Publication 2018/0276478), hereinafter referred as Cunico.

Fig. 11B, [0163], register plate number (ID) information; also [0108, 0111, 0122 - 0127]; [0047], the type or color of a vehicle), and wherein the server 10receives information of a result of the collation from the camera, and analyzes a type and a color of the vehicle based on the captured video, analyzes the occupant's face and the number of occupants based on the captured video in a case where the detection result of the license plate of the vehicle is registered in the number collation list, or analysis results of the type and a color of the vehicle 15satisfy a predetermined condition (Fig. 11B, [0163], register and retrieve based on plate number (ID) information; also [0108, 0111, 0122 - 0127]; [0047], the type or color of a vehicle).  
However, Watanabe fails to explicitly disclose the system wherein the server 10receives a notification.  
However, in a similar field of endeavor Cunico discloses a system for client server communication (Fig. 1). In addition, Cunico discloses the system wherein the server 10receives a notification ([0014]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Watanabe, and the server 10receives a notification. The motivation for doing this is that server will perform more efficiently so that the application of Watanabe can be extended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668